                             United States District Court
                                       for the
                             Southern District of Florida

Farouk Morales, Plaintiff,               )
                                         )
v.                                       )
                                         )
INISER Instituto Nicaraguense de         ) Civil Action No. 18-cv-23396-Civ-Scola
Seguros y Reaseguros, Gobierno de        )
la Republica de Nicaragua,
Transatlantic Reinsurance
Company, Defendants.

                   Order Dismissing Case Without Prejudice
       This matter is before the Court on an independent review of the record.
On August 21, 2018, the Plaintiff filed this suit, asserting three claims under
Florida law. (ECF No. 1.) The Complaint asserts subject matter jurisdiction
under 28 U.S.C. §§ 1331, 1361. (ECF No. 1 at 2.) Federal question jurisdiction
under section 1331 exists over “all civil actions arising under the Constitution,
laws, or treaties of the United States.” Section 1361 creates original jurisdiction
in federal courts over “any action in the nature of mandamus to compel an
officer or employee of the United States or any agency thereof to perform a duty
owed to the plaintiff.”
       The Court is obligated to conduct a preliminary examination of the
record to determine if jurisdiction exists. Kelly v. Harris, 331 F.3d 817, 819
(11th Cir. 2003). “Federal courts are courts of limited jurisdiction” and
“plaintiff[‘s] bear[] the burden of establishing subject matter jurisdiction.” Ishler
v. I.R.S., 237 F. App’x 394, 395 (11th Cir. 2007).
       No officer, employee or agency of the United States is a defendant to this
action, and the Complaint does not seek mandamus. Rather, the Plaintiff is
asserting three claims under Florida law. (ECF No. 1 at 6-10.) The Complaint
therefore does not invoke the Court’s jurisdiction under section 1331 or 1361.
       Thus, on September 10, 2018, the Court found that the Plaintiff had not
met his jurisdictional burden of and required him to adequately assert federal
jurisdiction filing an amended complaint by September 17, 2018, which
deadline was later extended to October 2, 2018. (ECF Nos. 8, 11.) The Court
warned that failing to file an amended complaint by that date would result in
the dismissal of this case without prejudice. (ECF No. 8.) The Plaintiff did not
file an amended complaint by October 2, 2018, or otherwise seek an
enlargement of the deadline to do so.
      Therefore, the Court dismisses this case without prejudice for lack of
subject matter jurisdiction. Should the Plaintiff wish to assert a new
jurisdictional theory, he must do so by filing a new case.
      The Clerk is directed to close this case. All pending motions, if any, are
denied as moot.
      Done and ordered, at Miami, Florida, on October 3, 2018.



                                           ________________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
